Herlihy, J. (concurring in part and dissenting in part).
I concur with the majority in their determination that Special Term properly granted the respondents’ motion to strike the appellant’s defense of the Statute of Limitations and properly denied the appellant’s motion to dismiss the complaint. However, for the reasons set forth hereinafter, I would modify the order of Special Term and grant the appellant permission to amend her answer in Action No. 2 so as to set forth therein the prior judgment as a defense. The majority find that in order for res judicata or estoppel to be applicable, the parties here involved must have been in an adversarial relationship in the prior action, citing Glaser v. Huette (232 App. Div. 119, affd. 256 N. Y. 686 [1931]). In the case of MacGilfrey v. Hotaling (26 A D 2d 977) we found that Glaser was still viable as to cases identical with it. However, in Glaser and MaoGilfrey, the prior actions asserted to be res judicata or estoppel had resulted in general verdicts of negligence as to both defendants, not the result in the present litigation, and consequently the instant case is materially different when considering the applicability of Glaser v. Huette (supra). In Rudd v. Cornell (171 N. Y. 114) the court in considering the effect of a prior decision stated at page 125: “In determining the effect of the decision in that action and how far it is res adjudioata [sic], it is necessary to ascertain what issues were material and necessarily involved and decided in that case, who were the parties between whom the issue decided arose, their relations to each other”. The court also stated at page 126: “ A judgment against several defendants cannot determine their rights as between themselves unless they are drawn in issue.” In the case of Ordway v. White (14 A D 2d 498) the court determined that a former adjudication of the negligence of codefendants would not form a basis for summary judgment dismissing the complaint in a subsequent action by one codefendant against the other. Justice Halpern in his concurring opinion traces the effect of Glaser since its decision and concludes that the test is whether or not the issues in the present action are identical with those previously decided and to that extent there is estoppel. (Cf. B. R. De Witt Inc. v. Hall, 19 N Y 2d 141; Light v. Quinn, 17 Misc 2d 1083.) Subsequently Cummings v. Dresher (18 N Y 2d 105) was decided and the Glaser ease was not cited, the majority quoting Israel v. Wood Dolson Co. (1 N Y 2d 116) in deciding that the pertinent parts of the complaint should be dismissed. (Cf. Good Health Dairy Corp. v. Emery, 275 N. Y. 14.) In the prior passenger action against George Brooks and Phoebe Homing (23 A D 2d 711), the record on appeal at page 215 shows that the court charged the jury: “ On the other hand, each driver denied each and, every one of these charges or allegations of negligence made against her, and asserts that she [the drivers, Patricia Brooks and Phoebe Horning] was free from all fault or responsibility. In addition, and in effect, each operator says that if fault there was, then it was the other driver that was solely to blame. These, of course, as you understand, are the issues as to liability which you will consider.” And this court, in affirming the judgments, stated: “The verdicts were clearly warranted by the evidence.” It is also significant that the notice of appeal by the defendant Brooks was not only from the verdict in favor of the plaintiff but additionally from the verdict of no cause for action in favor of the codefendant Horning, the present defendant. Assuming that the judgment can be said to be an adjudication of the liability of the plaintiff and *878nonliability of the defendant, the- judgment would be a valid defense to the present actions. The question of whether or not the parties herein were adversarial relates not to the form of the action or the pleadings therein, but rather to the question of their positions in fact. (See Ordway v. White, supra; cf. B. R. De Witt Inc. v. Hall, supra.) In this regard there is no doubt that each defendant in the passenger action was primarily interested in showing the negligence of the other, either for the purpose of escaping liability altogether or for the purpose of securing contributions from a joint tort-feasor in accordance with CPLR 1401. Insofar as casting the liability upon each other is concerned, codefendants in a negligence action are unquestionably adversarial today. It seems to be reasonable and logical that when the jury finds one defendant guilty of negligence and the other not guilty of negligence, it decides not only whom the plaintiff was entitled to recover against but likewise and of necessity it decides the adversary issue of negligence as between the joint defendants. The dissent in the Glaser ease (supra) states (232 App. Div. 119, 121): “ Codefendants who are adversaries in an action in which a judgment is rendered are such parties to the judgment as are bound thereby where the question at issue in the case is litigated and determined between the codefendants in the former action. (Rudd v. Cornell, 171 N. Y. 114; Craig v. Ward, 3 Keyes 387.) ” 'Since the affirmance of Glaser v. Huett (supra) by the Court of Appeals, the same court, in Israel v. Wood Dolson Co. (1 N Y 2d 116)—factually distinguishable — stated at page 119: “It will be seen, therefore, that the fact that a party, has not had-his day in court on an issue as against a particular litigant is not decisive in determining whether the defense of res judicata is applicable.” And further, on page 120, after noting that cited cases were affirmed without opinion, stated: “ This court recognized that in determining the applicability of the doctrine of res judicata as a defense, the test to be applied is that of ‘ identity of issues.’ ” While not involved with the legal issue, to say that there should be a continuance of the adversary doctrine in Glaser is somewhat analogous to stating that the Vehicle and Traffic Law in effect in 1931 could and should govern as of 1967. Such is not the fact. In the present ease the prior judgment of no cause for action in favor of the appellant is strongly indicative that the appellant in no way caused the accident and is “safely enclosed in the cocoon of the judgment”. (See Cummings v. Dresher, 18 N Y 2d 105, supra, dissenting opinion at p. 113.) The appellant should be allowed to plead the prior judgment as a defense, the merits of which can be more closely examined by the court at a subsequent appropriate stage of this proceeding, albeit pragmatically, it would seem finality should be resolved on this appeal, which is the alternative relief sought on the motion. Where the actual issues decided by the jury can be ascertained, there is no real reason for allowing the parties to commence new litigation involving the same facts and circumstances. -Such a procedure unnecessarily contributes to the congestion of court calendars and in no way furthers the securing of justice to the parties involved. In line with the decision in Cummings, it appears that trial courts can and should facilitate the concept of judgment finality by requiring special findings as to the liability of all parties to an action to each other. In the absence of appropriate legislation or other authoritative mandate that all parties be required to plead all claims, counterclaims and cross claims in one action, the trial court can encourage the parties to plead all claims and, of course, advise them that special findings as to liability will be made. If the doctrine of “ adversaries ” in Glaser is still the law and if “identity of issues ”, as outlined here, is still the law, or if a more modem and practical rule is appropriate, it should be *879forthcoming, because, in any event, presently the morass of cases leaves an unsettled area, the source of continuing litigation. The recent case of B. R. De Witt, Inc. v. Hall (supra) refers to the Glaser case and Minkoff v. Brenner (13 A D 2d 838, affd. 10 N Y 2d 1030), but in a footnote emphasizes that the question of eodefendants was not before it. It should be noted that the motion as to res judicata is not addressed to the action which involves the absentee owner George Brooks (Action No. 1). The order should be modified by granting ■the appellant permission to amend her answer in Action No. 2 so as to interpose the affirmative defense of the prior judgment, and as so modified, the order should be affirmed.